DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  For example, a more descriptive title could be, “DISPLAY DEVICE WITH SIDE SURFACE ELECTRODE AND METHOD OF MANUFACTURING THE SAME”.

Claim Objections
Claims 2-13 are objected to because of the following informalities:  
In claim 2, lines 3-4, the examiner suggests changing “the first electrodes” to read “the plurality of first electrodes”, otherwise, it may not be clear which “first electrode” is being referenced;
In claim 5, lines 1-2, the examiner suggests changing “the first lower electrodes” to read “the plurality of first lower electrodes”, otherwise, it may not be clear which “first lower electrode” is being referenced;
In claim 5, line 2, the examiner suggests changing “the first upper electrodes” to read “the plurality of first upper electrodes”, otherwise, it may not be clear which “first upper electrode” is being referenced;
plurality of first lower electrodes”, otherwise, it may not be clear which “first lower electrode” is being referenced;
In claim 6, lines 1-2, the examiner suggests changing “the first upper electrodes” to read “the plurality of first upper electrodes”, otherwise, it may not be clear which “first upper electrode” is being referenced;
In claim 7, lines 3-4, the examiner suggests changing “the second electrodes” to read “the plurality of second electrodes”, otherwise, it may not be clear which “second electrode” is being referenced;
In claim 10, lines 1-2, the examiner suggests changing “the second lower electrodes” to read “the plurality of second lower electrodes”, otherwise, it may not be clear which “second lower electrode” is being referenced;
In claim 10, line 2, the examiner suggests changing “the second upper electrodes” to read “the plurality of second upper electrodes”, otherwise, it may not be clear which “second upper electrode” is being referenced;
In claim 11, line 1, the examiner suggests changing “the second lower electrodes” to read “the plurality of second lower electrodes”, otherwise, it may not be clear which “second lower electrode” is being referenced;
In claim 11, lines 1-2, the examiner suggests changing “the second upper electrodes” to read “the plurality of second upper electrodes”, otherwise, it may not be clear which “second upper electrode” is being referenced; 
plurality of first electrodes”, otherwise, it may not be clear which “first electrode” is being referenced;
In claim 12, lines 2, the examiner suggests changing “the second electrodes” to read “the plurality of second electrodes”, otherwise, it may not be clear which “second electrode” is being referenced;
Claims 3 and 4 inherit the objection to claim 2;
Claims 8 and 9 inherit the objection to claim 7;
Claims 13 inherits the objection to claim 12.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bae et al. (US 2017/0358602 A1; hereinafter, “Bae”).
Regarding claims 1-18:
	re claim 1, Bae discloses a display device comprising: 
a display panel 100 (Fig. 1) comprising a display area DA [0052], a non-display area NDA [0054] defined outside the display area, a pixel PX [0057] disposed in the display area DA (Fig. 1), a signal line (e.g., DL2/432 in Fig. 1, 3, [0053] and [0071]) connected to the pixel PX (Fig. 1), and a connection pad 431/451a, 432/452a (Fig. 2 and [0071, 0075, 0079]) extending from the signal line and disposed in the non-display area NDA (Figs. 1 and 2); 
a side surface electrode 451b/452b (Fig. 2 and [0075, 0079]) disposed on one side surface of the display panel (Figs. 2, 3C and 5G) and making contact with one side surface of the connection pad 431/451a, 432/452a (Fig. 2); and 
a flexible film 210/200/DC (Figs. 1, 3A, 3C and [0099]) comprising a driving electrode DC (i.e., an electrode is inherent in the driving chip DC, Fig. 1 and [0065]) that contacts the side surface electrode 451b/452b (Fig. 3C), the connection pad 431/451a, 432/452a (Fig. 2) comprising:
a first electrode layer 431/432 (Fig. 2) comprising a plurality of first electrodes 431/432 extending in a first direction (e.g., in the “DR2” direction shown/indicated in Fig. 2) and spaced apart from each other in a second direction (e.g., in the “DR1” direction shown/indicated in Fig. 2) crossing the first direction; and
a second electrode layer 451a/452a (Fig. 2) disposed on the first electrode layer 431/432 and comprising a plurality of second electrodes 451a/452a extending in the first direction (DR2 in Fig. 2) and spaced apart from each other in the second direction (DR1 in Fig. 2), 
i.e., in Figs. 5D-5F and [0121, 0122, 0125], a conductive paste CP is used for the second electrode layer 451a/452a; accordingly, the rigidity of the second electrode layer is different from that of the first electrode layer);
	re claim 2, the display device of claim 1, wherein the first electrode layer 431/432 (Fig. 2) comprises a first lower electrode layer 431; and a first upper electrode layer 432 disposed on [a side of] the first lower electrode layer 431 (Fig. 2), and the plurality of first electrodes 431/432 are included in at least one of the first lower electrode layer 431 and the first upper electrode layer 432;
	re claim 3, the display device of claim 2, wherein the connection pad 431/451a, 432/452a (Fig. 2) further comprises a first insulating interlayer 420 (Figs. 2-3A and [0073]) disposed between the first lower electrode layer 431 and the first upper electrode layer 432;
	re claim 4, initially, although Bae shows (in Fig. 2) only one first lower electrode 431 and one first upper electrode layer 432, it is noted a typical display device will include numerous first lower and upper electrodes; accordingly, this claim is anticipated because Bae’s display will inherently comprise a plurality of first lower and upper electrodes (431/432) extending and spaced apart in the same manner as shown in Fig. 2;
	re claim 5, the display device of claim 4, wherein a side surface of the plurality of first lower electrodes 431 (Fig. 2) and a side surface of the plurality of first upper electrodes 432 contact the side surface electrode 451b/452b;
	re claim 6, the display device of claim 4, wherein the plurality of first lower electrodes and the plurality of first upper electrodes comprise a same material (i.e., they both comprise at least conductive material);
re claim 7, the display device of claim 1, wherein the second electrode layer 451a/452a (Fig. 2)  comprises: a second lower electrode layer 451a; and a second upper electrode layer 452a disposed on [a side of] the second lower electrode layer 451a, and the plurality of second electrodes are 451a/452a included in at least one of the second lower electrode layer 451a and the second upper electrode 452a layer;
	re claim 8, the display device of claim 7, wherein the connection pad 431/451a, 432/452a (Fig. 2) further comprises a second insulating interlayer 420 (Figs. 2-3A and [0073]) disposed between the second lower electrode layer 451a and the second upper electrode layer 452a;
re claim 9, initially, although Bae shows (in Fig. 2) only one second lower electrode 451a and one first upper electrode layer 452a, it is noted a typical display device will include numerous second lower and upper electrodes; accordingly, this claim is anticipated because Bae’s display will inherently comprise a plurality of second lower and upper electrodes (451a/452a) extending and spaced apart in the same manner as shown in Fig. 2;
re claim 10, the display device of claim 9, wherein a side surface of the plurality of second lower electrodes 451a (Fig. 2) and a side surface of the plurality of second upper electrodes 452b contact the side surface electrode 451b/452b;
	re claim 11, the display device of claim 9, wherein the plurality of second lower electrodes and the plurality of second upper electrodes comprise a same material (i.e., they both comprise at least conductive material);
	re claim 12, the display device of claim 1, wherein the plurality of first electrodes 431/432 (Fig. 2) are spaced apart from each other by a first distance in the second direction (in the DR1 direction in Fig. 2), and the second electrodes 451a/452a are spaced apart from each other by a second distance in the second direction;
re claim 13, the display device of claim 12, wherein the second distance is smaller than the first distance (in Fig. 2, it’s clear the second distance between 451a and 452a is smaller than the distance between 431 and 432);
re claim 14, the display device of claim 1, wherein the one side surface of the connection pad (see side surface of 451a at the right side of Fig. 3C)  has a concave-convex structure (e.g., see the interfaces of 451a and 132/130 in Fig. 3C) in the second direction (i.e., the interfaces extend in the second direction, into the page, as viewed in Fig. 3C), and the side surface electrode 451b (Fig. 3C)  has a shape corresponding to the concave-convex structure at a contact portion where the side surface electrode 451b contacts the one side surface 451a of the connection pad 431/451a;
re claim 15, the display device of claim 1, wherein the connection pad 431/451a/432/452a further comprises a third insulating interlayer 412 (Figs. 2 and 5B) interposed between the first electrode layer 431/432 and the second electrode layer 451a/452a;
re claim 16, the display device of claim 15, wherein the display panel further comprises a base substrate 110 (Fig. 3C and [0061]), and one side surface of the base substrate 110 is aligned with a side surface of the third insulating interlayer 412 (Fig. 5);
re claim 17, the display device of claim 16, wherein: a side surface of the first electrode layer 431/432 is inwardly recessed (Fig. 5B) more than the one side surface of the base substrate 110 and the side surface of the third insulating interlayer 412; and a side surface of the second electrode layer 451a/452a (Fig. 2) is inwardly recessed more than the one side surface of the base substrate 110 and the side surface of the third insulating interlayer 412 (as the second electrode layer 451a/452a is formed from a conductive paste, an inner side surface of the second electrode layer will located within the openings CA1 and CA2, shown in Fig. 5C); and
re claim 18, the display device of claim 17, wherein the side surface of the second electrode layer 451a/452a is recessed more than the side surface of the first electrode layer 431/432 with respect to the one side surface of the base substrate 110 (e.g., in Fig. 5E, the side surface of the second electrode layer is considered to be the upper portions of CP that are within CA1 and CA2; accordingly, the side surface  of the second electrode layer is recessed more than the side surface of the first electrode layer 431/432).
Therefore, Bae anticipates claims 1-18.

Allowable Subject Matter
Claims 19-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Claims 19-20 are allowed primarily because the prior art of record cannot anticipate or render obvious the following limitations, in combination with all other limitations recited in independent claim 19: grinding one side surface of…a connection pad comprising a first electrode layer…and a second electrode layer…, wherein the first electrode layer and the second electrode layer have different rigidities.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   The references listed on the attached PTO-892 disclose display devices comprising a side surface electrode contacting a side surface of a connection pad, wherein the display devices have similarities with the current invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEX H MALSAWMA whose telephone number is (571)272-1903. The examiner can normally be reached M-F (4-12 Hours, between 5:30AM-10PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEX H MALSAWMA/Primary Examiner, Art Unit 2892